IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                      NOS. WR-85,898-01 & -02 & -03 & -04 & -05 & -06

                        EX PARTE VAN DRALAN DIXSON, Applicant

             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. W13-00611-M(A) & W13-60099-M(A) & W13-60100-M(A) &
              W13-60101-M(A) & W13-60766-M(A) & W13-60767-M(A)
            IN THE 194TH DISTRICT COURT FROM DALLAS COUNTY

       ALCALA , J., filed a concurring opinion.

                                    CONCURRING OPINION

       I join this Court’s remand order because I agree with its observation that applicant has alleged

facts that, “if true, might entitle him to relief.” Because applicant has pleaded a colorable

ineffective-assistance-of-counsel claim, I would order the habeas court on remand to appoint counsel

for him upon request if he is indigent, regardless of whether the trial court holds a hearing. See Ex

parte Pointer, 492 S.W.3d 318, 320-21 (Tex. Crim. App. 2016) (per curiam) (Alcala, J., concurring).

At a minimum, however, in addition to the order’s current admonition that the appointment of

counsel is mandatory for an indigent applicant upon request if the habeas court holds a hearing, I

would include a further admonishment that an indigent applicant is “entitled” to the appointment of

counsel upon request “if the court concludes that the interests of justice require representation.” See

TEX . CODE CRIM . PROC. ART . 1.051(d).

Filed: November 9, 2016
                 Dixson - 2

Do Not Publish